

EMPLOYMENT AGREEMENT
This Employment Agreement (this "Agreement") is made effective as of January 25,
2018 (the "Effective Date"), by and between Standard AVB Financial Corp., a
Maryland corporation (the "Company"), Standard Bank, PaSB, a Pennsylvania
state-chartered savings bank (the "Bank") and Andrew W. Hasley (the
"Executive").  The Company, Bank and Executive are sometimes collectively
referred to herein as the "parties."
WITNESSETH
WHEREAS, Executive is currently employed as President of the Company and Bank
(collectively, the Company and Bank shall be referred to in this Agreement as
the "Employer");


WHEREAS, the Employer desires to assure itself of the continued availability of
the Executive's services as provided in this Agreement; and


 WHEREAS, the Executive is willing to serve the Employer on the terms and
conditions hereinafter set forth.


NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the terms and conditions hereinafter provided, the parties hereby agree as
follows:
1.   POSITION AND RESPONSIBILITIES.
Executive shall serve as President of the Employer until the earlier of: (i)
June 30, 2020, or (ii) the date Timothy K. Zimmerman ceases to be Chief
Executive Officer of the Employer (the "Transition Date"), and on the first day
after the Transition Date, the Executive shall serve as President and Chief
Executive Officer of the Employer.  During the term of this Agreement, Executive
shall continue to render such administrative and management services to the
Employer as are currently rendered and as are customarily performed by persons
situated in a similar executive capacity. Executive's other duties shall be such
as the Board of Directors of the Employer (collectively, and as applicable, the
"Board of Directors" or "Board") may from time to time reasonably direct. 
During the term of this Agreement, Executive also agrees to continue to serve,
if elected, as a Director of the Bank and an officer and/or director of any
subsidiary or affiliate of the Bank and to carry out the duties and
responsibilities reasonably appropriate to those offices.
2.   TERM AND DUTIES.
(a) Three Year Contract.  The term of this Agreement shall commence as of the
Effective Date and shall continue for a period of thirty-six (36) full calendar
months. The term of this Agreement shall be extended for one day each day so
that a constant thirty-six (36) calendar month term shall remain in effect,
until such time as the Board or Executive elects not to extend the term of the
Agreement by giving written notice to the other party in accordance with the
terms of this Agreement, in which case the term of this Agreement shall be fixed
and shall end on the third anniversary of the date of such written notice.

--------------------------------------------------------------------------------



(b) Termination of Agreement.  Notwithstanding anything contained in this
Agreement to the contrary, either Executive or the Employer may terminate
Executive's employment with the Employer at any time during the term of this
Agreement, subject to the terms and conditions of this Agreement.
(c) Continued Employment Following Expiration of Term.  Nothing in this
Agreement shall mandate or prohibit a continuation of Executive's employment
following the expiration of the term of this Agreement, upon such terms and
conditions as the Employer and Executive may mutually agree.


(d) Duties; Membership on Other Boards.  During the term of this Agreement,
except for periods of absence occasioned by illness, reasonable vacation
periods, and reasonable leaves of absence approved by the Board, Executive shall
devote substantially all of his business time, attention, skill, and efforts to
the faithful performance of his duties hereunder, including activities and
services related to the organization, operation and management of the Employer;
provided, however, that, Executive may serve, or continue to serve, on the
boards of directors of, and hold any other offices or positions in, business
companies or business or civic organizations, which, in the Board's judgment,
will not present any conflict of interest with the Employer, or materially
affect the performance of Executive's duties pursuant to this Agreement. 
Executive shall provide the Board of Directors annually for its approval a list
of organizations for which the Executive acts as a director or officer.
3.    COMPENSATION, BENEFITS AND REIMBURSEMENT.
(a) Base Salary.  In consideration of Executive's performance of the duties set
forth in Section 2, the Employer shall provide Executive the compensation
specified in this Agreement.  The Employer shall pay Executive a salary of
$290,000 per year ("Base Salary").  The Base Salary shall be payable
semi-monthly, or with such other frequency as officers of the Employer are
generally paid. During the term of this Agreement, the Base Salary shall be
reviewed at least annually by the Board or by a committee designated by the
Board, and the Employer may increase, but not decrease (except for a decrease
that is generally applicable to all employees) Executive's Base Salary. Any
increase in Base Salary shall become "Base Salary" for purposes of this
Agreement.
(b) Bonus and Incentive Compensation.  Executive shall be entitled to equitable
participation in incentive compensation and bonuses in any plan or arrangement
of the Employer in which Executive is eligible to participate.  Nothing paid to
Executive under any such plan or arrangement will be deemed to be in lieu of
other compensation to which Executive is entitled under this Agreement. 
Employer will use its best efforts to develop, as soon as practicable, a
management incentive plan, either as part of an existing incentive plan or
through a new incentive plan, pursuant to which Employer will agree to provide
Executive with an annual cash incentive opportunity that is competitive with the
Employer's market place and peer group as designed and approved by the
Compensation Committee and Board.
(c) Employee Benefits.  The Employer shall provide Executive with employee
benefit plans, arrangements and perquisites substantially equivalent to those in
which Executive
2

--------------------------------------------------------------------------------

was participating or from which he was deriving benefit immediately prior to the
commencement of the term of this Agreement, and the Employer shall not, without
Executive's prior written consent, make any changes in such plans, arrangements
or perquisites that would adversely affect Executive's rights or benefits
thereunder, except as to any changes that are applicable to all participating
employees. In addition to the Base Salary provided in Section 3(a), the Employer
shall provide the Executive with an automobile (whether Employer-owned or
leased) suitable to the position of President of the Employer, which automobile
shall be for Executive's business and personal use, and the Employer will pay
the cost of such automobile, including insurance, repairs and fuel.  In
addition, and subject to the prior approval of the Compensation Committee of the
Employer, the Employer shall reimburse or pay Executive amounts sufficient to
establish or maintain membership in any club or organization (business, social
or otherwise) which will benefit the Employer (including such fees or dues
relating to the use of the club or organization).  Without limiting the
generality of the foregoing provisions of this Section 3(c), Executive will be
entitled to participate in and receive benefits under any employee benefit plans
including, but not limited to, retirement plans, supplemental retirement plans,
pension plans, profit-sharing plans, health-and-accident insurance plans,
medical coverage or any other employee benefit plan or arrangement made
available by the Employer in the future to its senior executives, including any
stock benefit plans, subject to and on a basis consistent with the terms,
conditions and overall administration of such plans and arrangements.
(d) Paid Time Off.  Executive shall be entitled to paid vacation time each year
during the term of this Agreement (measured on a fiscal or calendar year basis,
in accordance with the Employer's usual practices), as well as sick leave,
holidays and other paid absences in accordance with the Employer's policies and
procedures for senior executives.  Any unused paid time off during an annual
period shall be treated in accordance with the Employer's personnel policies as
in effect from time to time.
(e) Expense Reimbursements.  The Employer shall also pay or reimburse Executive
for all reasonable travel, entertainment and other reasonable expenses incurred
by Executive during the course of performing his obligations under this
Agreement, including, without limitation, fees for memberships in such clubs and
organizations as Executive and the Board shall mutually agree are necessary and
appropriate in connection with the performance of his duties under this
Agreement, upon presentation to the Employer of an itemized account of such
expenses in such form as the Employer may reasonably require, provided that such
payment or reimbursement shall be made as soon as practicable but in no event
later than March 15 of the year following the  year in which such right to such
payment or reimbursement occurred.
4. PAYMENTS TO EXECUTIVE UPON AN EVENT OF TERMINATION.
(a) Upon the occurrence of an Event of Termination (as herein defined) during
the term of this Agreement, the provisions of this Section 4 shall apply;
provided, however, that in the event such Event of Termination occurs within
eighteen (18) months following a Change in Control (as defined in Section 5
hereof), Section 5 shall apply instead. As used in this Agreement, an "Event of
Termination'' shall mean and include any one or more of the following:
3

--------------------------------------------------------------------------------

(i)
the involuntary termination of Executive's employment hereunder by the Employer
for any reason other than termination governed by Section 5 (in connection with
or following a Change in Control), Section 6 (due to Disability or death),
Section 7 (due to Retirement), or  Section 8 (for Cause), provided that such
termination constitutes a "Separation from Service" within the meaning of
Section 409A of the Internal Revenue Code ("Code"); or

(ii)
Executive's resignation from the Employer's employ upon any of the following,
unless consented to by Executive:

(A) failure to appoint Executive to the position set forth in Section 1, or a
material change in Executive's function, duties, or responsibilities, which
change would cause Executive's position to become one of lesser responsibility,
importance, or scope from the position and responsibilities described in Section
1, to which Executive has not agreed in writing (and any such material change
shall be deemed a continuing breach of this Agreement by the Employer);
(B) a relocation of Executive's principal place of employment to a location that
is more than 25 miles from the location of the Employer's principal executive
offices as of the date of this Agreement;
(C) a material reduction in Base Salary (except for any reduction that is part
of a reduction in pay that is generally applicable to officers or employees of
the Employer);


(D) a liquidation or dissolution of the Employer; or
(E) a material breach of this Agreement by the Employer.
Upon the occurrence of any event described in clause (ii) above, Executive shall
have the right to elect to terminate his employment under this Agreement by
resignation for "Good Reason" upon not less than thirty (30) days prior written
notice given within a reasonable period of time (not to exceed ninety (90) days)
after the event giving rise to the right to elect, which termination by
Executive shall be an Event of Termination.  The Employer shall have thirty (30)
days to cure the condition giving rise to the Event of Termination, provided
that the Employer may elect to waive said thirty (30) day period.
(b) Upon the occurrence of an Event of Termination, the Employer shall pay
Executive, or, in the event of his subsequent death, his beneficiary or
beneficiaries, or his estate, as the case may be, as severance pay or liquidated
damages, or both, a lump sum cash payment equal to two times the sum of (i)
Executive's highest annual rate of Base Salary paid to Executive at any time
under this Agreement, plus (ii) the average of the bonuses earned in the two
fiscal years immediately preceding the year in which the Event of Termination
occurs (including any bonus(es) paid by Allegheny Valley Bank).  Such payments
shall be paid in a lump sum on the 30th day following the Executive's Separation
from Service (within the meaning of Section 409A of the Code) and shall not be
reduced in the event Executive obtains
4

--------------------------------------------------------------------------------

other employment following the Event of Termination.  Notwithstanding the
foregoing, Executive shall not be entitled to any payments or benefits under
this Section 4 unless and until (i) Executive executes a release of his claims
against the Employer, the Company and any affiliate, and their officers,
directors, successors and assigns, releasing said persons from any and all
claims, rights, demands, causes of action, suits, arbitrations or grievances
relating to the employment relationship, including claims under the Age
Discrimination in Employment Act, but not including claims for benefits under
tax-qualified plans or other benefit plans in which Executive is vested, claims
for benefits required by applicable law or claims with respect to obligations
set forth in this Agreement that survive the termination of this Agreement (the
"Release"), and (ii) the payments and benefits shall begin on the 30th day
following the date of the Executive's Separation from Service, provided that
before that date, the Executive has signed (and not revoked) the Release and the
Release is irrevocable under the time period set forth under applicable law.
(c) Upon the occurrence of an Event of Termination, the Employer shall provide,
at the Employer's expense, nontaxable medical (including any employer
contributions to a health savings account), health, vision and dental coverage
substantially comparable, as reasonably available, to the coverage maintained by
the Employer for Executive prior to the Event of Termination, except to the
extent such coverage may be changed in its application to all Employer's
employees for: (i) the remaining term of the Agreement but not to exceed
eighteen (18) months, and (ii) if the remaining term of the Agreement is more
than eighteen (18) months, the Employer shall, in addition to providing
continued insurance coverage for eighteen (18) months, make a cash payment to
the Executive in an amount equal to the product of (x) the monthly premium
(including any employer contributions to a health savings account) in effect as
of the date of the Event of Termination for the level of coverage in effect for
Executive under the Employer's group health plans, times (y) the number of
months in the remaining term of the Agreement that exceed eighteen (18), with
such payment made at the same time cash severance is paid under Section 4(b). 
Notwithstanding the foregoing, if applicable law (including, but not limited to,
laws prohibiting discriminating in favor of highly compensated employees), or,
if participation by the Executive is not permitted under the terms of the
applicable health plans, or if providing such benefits would subject the
Employer to penalties, then the Employer shall pay the Executive a cash lump sum
payment reasonably estimated to be equal to the premiums for such nontaxable
medical, health, vision and dental coverage, with such payment to be made by
lump sum within thirty (30) business days of the Date of Termination, or if
later, the date on which the Employer determines that such insurance coverage
(or the remainder of such insurance coverage) cannot be provided for the
foregoing reasons.
(d) For purposes of this Agreement, a "Separation from Service" shall have
occurred if the Employer and Executive reasonably anticipate that either no
further services will be performed by the Executive after the date of the Event
of Termination (whether as an employee or as an independent contractor) or the
level of further services performed will not exceed 49% of the average level of
bona fide services in the 12 months immediately preceding the Event of
Termination.  For all purposes hereunder, the definition of Separation from
Service shall be interpreted consistent with Treasury Regulation Section
1.409A-1(h)(ii).  If Executive is a Specified Employee, as defined in Code
Section 409A and any payment to be made under sub-paragraph (b) or (c) of
Section 4 or sub-paragraph (c) or (d) of Section 5 shall be determined to be
subject to Code Section 409A, then if required by Code Section 409A, such
payment or a
5

--------------------------------------------------------------------------------

portion of such payment (to the minimum extent possible) shall be delayed and
shall be paid on the first day of the seventh month following Executive's
Separation from Service.
5. CHANGE IN CONTROL.
(a) Any payments made to Executive pursuant to this Section 5 are in lieu of any
payments that may otherwise be owed to Executive pursuant to this Agreement
under Section 4, such that Executive shall either receive payments pursuant to
Section 4 or pursuant to Section 5, but not pursuant to both Sections.


(b) For purposes of this Agreement, the term "Change in Control" shall mean:

(1)
Merger:  The Company or the Bank merges into or consolidates with another
entity, or merges another Bank or corporation into the Bank or the Company, and
as a result, less than a majority of the combined voting power of the resulting
corporation immediately after the merger or consolidation is held by persons who
were stockholders of the Company or the Bank immediately before the merger or
consolidation;

(2)
Acquisition of Significant Share Ownership:  A person or persons acting in
concert has or have become the beneficial owner of 25% or more of a class of the
Company's or the Bank's voting securities; provided, however, this clause (2)
shall not apply to beneficial ownership of the Company's or the Bank's voting
shares held in a fiduciary capacity by an entity of which the Company directly
or indirectly beneficially owns 50% or more of its outstanding voting
securities;

(3)
Change in Board Composition:  During any period of two consecutive years,
individuals who constitute the Company's or the Bank's Board of Directors at the
beginning of the two-year period cease for any reason to constitute at least a
majority of the Company's or the Bank's Board of Directors; provided, however,
that for purposes of this clause (c), each director who is first elected by the
board (or first nominated by the board for election by the stockholders or
corporators) by a vote of at least two-thirds (2/3) of the directors who were
directors at the beginning of the two-year period shall be deemed to have also
been a director at the beginning of such period; or

(4)
Sale of Assets:  The Company or the Bank sells to a third party all or
substantially all of its assets.

(c) Upon the occurrence of a Change in Control followed within eighteen (18)
months by an Event of Termination (as defined in Section 4 hereof), Executive,
shall receive as severance pay or liquidated damages, or both, a lump sum cash
payment equal to three times the sum of (i) Executive's highest annual rate of
Base Salary paid to Executive at any time under this Agreement, plus (ii) the
average of the bonuses earned in the two fiscal years immediately preceding the
year in which the Change in Control occurs (including any bonus(es) paid by
6

--------------------------------------------------------------------------------

Allegheny Valley Bank).  Such payment shall be paid in a lump sum within ten
(10) days of the Executive's Separation from Service (within the meaning of
Section 409A of the Code) and shall not be reduced in the event Executive
obtains other employment following the Event of Termination.
(d)      Upon the occurrence of a Change in Control followed within eighteen
(18) months by an Event of Termination (as defined in Section 4 hereof), the
Employer (or its successor) shall provide at the Employer's (or its successor's)
expense, nontaxable medical (including any employer contributions to a health
savings account), health, vision and dental coverage substantially comparable,
as reasonably available, to the coverage maintained by the Employer for
Executive prior to his termination, except to the extent such coverage may be
changed in its application to all Employer's employees and then the coverage
provided to Executive shall be commensurate with such changed coverage.  Such
coverage shall cease eighteen (18) months following the termination of
Executive's employment, and, in addition to providing continued insurance
coverage for eighteen (18) months, the Employer shall make a cash payment to the
Executive in an amount equal to the product of (x) the monthly premium
(including any employer contributions to a health savings account) in effect as
of the date of the Event of Termination for the level of coverage in effect for
Executive under the Employer's group health plans, times (y) eighteen (18), with
such payment made at the same time cash severance is paid under Section 5(d). 
Notwithstanding the foregoing, if applicable law (including, but not limited to,
laws prohibiting discriminating in favor of highly compensated employees), or,
if participation by the Executive is not permitted under the terms of the
applicable health plans, or if providing such benefits would subject the
Employer to penalties, then the Employer shall pay the Executive a cash lump sum
payment reasonably estimated to be equal to the premiums for such nontaxable
medical, health, vision and dental coverage, with such payment to be made by
lump sum within ) business days of the Date of Termination, or if later, the
date on which the Employer determines that such insurance coverage (or the
remainder of such insurance coverage) cannot be provided for the foregoing
reasons.  
6.    TERMINATION FOR DISABILITY OR DEATH.
(a) Termination of Executive's employment based on "Disability" shall be
construed to comply with Section 409A of the Internal Revenue Code and shall be
deemed to have occurred if: (i) Executive is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death, or last for a continuous
period of not less than 12 months; (ii) by reason of any medically determinable
physical or mental impairment that can be expected to result in death, or last
for a continuous period of not less than 12 months, Executive is receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Employer; or (iii) Executive
is determined to be totally disabled by the Social Security Administration. The
provisions of Sections 6(b) and (c) shall apply upon the termination of the
Executive's employment based on Disability.  Upon the determination that
Executive has suffered a Disability, disability payments hereunder shall
commence within thirty (30) days.
(b) Executive shall be entitled to receive benefits under all short-term or
long-term disability plans maintained by the Employer for its executives.  To
the extent such benefits are less than Executive's Base Salary, the Employer
shall pay the Executive a monthly payment
7

--------------------------------------------------------------------------------

equal to seventy-five percent (75%) of Executive's monthly rate of base salary.
These disability payments shall commence within thirty (30) days of the date of
Executive's termination due to Disability and will end on the earlier of (i) the
date Executive returns to the full-time employment of the Employer in the same
capacity as he was employed prior to his termination for Disability; (ii) the
date the Executive begins full-time employment with another employer; (iii)
three years from the date of the Executive's termination due to Disability; or
(iv) the date of Executive's death. Notwithstanding any other provision to the
contrary, the Employer's obligation for any payments required to be made under
this Section 6(b) shall be reduced by any proceeds received by Executive from
disability income insurance or any other disability policy or plan maintained by
the Employer for Executive which was paid for by the Employer as partial
satisfaction of its obligation under this Section 6(b).
(c) The Employer shall cause to be continued nontaxable medical, health, vision
and dental coverage substantially comparable, as reasonably available, to the
coverage maintained by the Employer for Executive prior to the termination of
his employment based on Disability, except to the extent such coverage may be
changed in its application to all Employer employees or not available on an
individual basis to an employee terminated based on Disability.  This coverage
shall cease upon the earlier of: (i) the date the payments cease to be made
under Section 6(b), or (ii) such insurance cannot be provided under COBRA as
described under Section 4980B(f)(2)(B) of the Code.  If such insurance can no
longer be provided under COBRA, the Employer shall make a cash payment to the
Executive in an amount equal to the monthly premium in effect as of the date of
the disability for the level of coverage in effect for Executive under the
Employer's group health plans, with such payment made at the same time
disability is paid under Section 6(b), and such payments shall cease when
payments cease to be made under Section 6(b).   Notwithstanding the foregoing,
if applicable law (including, but not limited to, laws prohibiting
discriminating in favor of highly compensated employees), or, if participation
by the Executive is not permitted under the terms of the applicable health
plans, or if providing such benefits would subject the Employer to penalties,
then the Employer shall pay the Executive a cash lump sum payment reasonably
estimated to be equal to the premiums for such nontaxable medical, health,
vision and dental coverage, with such payment to be made by lump sum within ten
business days of the Date of Termination, or if later, the date on which the
Employer determines that such insurance coverage (or the remainder of such
insurance coverage) cannot be provided for the foregoing reasons.  
(d) In the event of Executive's death during the term of this Agreement, his
estate, legal representatives or named beneficiaries (as directed by Executive
in writing) shall be paid Executive's Base Salary at the rate in effect at the
time of Executive's death in accordance with the regular payroll practices of
the Employer for a period of one (1) year from the date of Executive's death,
and the Employer shall continue to provide non-taxable medical, health, vision
and dental insurance benefits normally provided for Executive's family (in
accordance with its customary co-pay percentages) for twelve (12) months after
Executive's death.  Such payments are in addition to any other life insurance
benefits that Executive's beneficiaries may be entitled to receive under any
employee benefit plan maintained by the Employer for the benefit of Executive,
including, but not limited to, the Employer's tax-qualified retirement plans.
8

--------------------------------------------------------------------------------

7.    TERMINATION UPON RETIREMENT.
Termination of Executive's employment based on "Retirement" shall mean
termination of Executive's employment at any time after Executive reaches age 65
or in accordance with any retirement policy established by the Board with
Executive's consent as it applies to him.  Upon termination of Executive based
on Retirement, no amounts or benefits shall be due Executive under this
Agreement, and Executive shall be entitled to all benefits under any retirement
plan of the Employer and other plans to which Executive is a party.
8.    TERMINATION FOR CAUSE.
(a) The Employer may terminate Executive's employment at any time, but any
termination other than termination for "Cause," as defined herein, shall not
prejudice Executive's right to compensation or other benefits under this
Agreement.  Executive shall have no right to receive compensation or other
benefits for any period after termination for "Cause."  The term "Cause" as used
herein, shall exist when there has been a good faith determination by the Board
that there shall have occurred one or more of the following events with respect
to the Executive:
(1)
personal dishonesty in performing Executive's duties on behalf of the Employer;



(2)
incompetence in performing Executive's duties on behalf of the Employer;



(3)
willful misconduct that in the judgment of the Board will likely cause economic
damage to the Employer or injury to the business reputation of the Employer;



(4)
breach of fiduciary duty involving personal profit;



(5)
material breach of the Employer's Code of Ethics;



(6)
intentional failure to perform stated duties under this Agreement after written
notice thereof from the Board;



(7)
willful violation of any law, rule or regulation (other than traffic violations
or similar offenses) that reflect adversely on the reputation of the Employer,
any felony conviction, any violation of law involving moral turpitude, or any
violation of a final cease-and-desist order; or



(8)
material breach by Executive of any provision of this Agreement.



Notwithstanding the foregoing, Cause shall not be deemed to exist unless there
shall have been delivered to the Executive a copy of a resolution duly adopted
by the affirmative vote of not less than seventy-five percent (75%) of the
entire membership of the Board at a meeting of the Board called and held for the
purpose (after reasonable notice to the Executive and an opportunity for the
Executive to be heard before the Board), finding that in the good faith opinion
of the Board
9

--------------------------------------------------------------------------------

the Executive was guilty of conduct described above and specifying the
particulars thereof.  Prior to holding a meeting at which the Board is to make a
final determination whether Cause exists, if the Board determines in good faith
at a meeting of the Board, by not less than a majority of its entire membership,
that there is probable cause for it to find that the Executive was guilty of
conduct constituting Cause as described above, the Board may suspend the
Executive from his duties hereunder for a reasonable period of time not to
exceed fourteen (14) days pending a further meeting  at which the Executive
shall be given the opportunity to be heard before the Board.  Upon a finding of
Cause, the Board shall deliver to the Executive a Notice of Termination, as more
fully described in Section 10 below.
(b) For purposes of this Section 8, no act or failure to act, on the part of
Executive, shall be considered "willful" unless it is done, or omitted to be
done, by Executive in bad faith or without reasonable belief that Executive's
action or omission was in the best interests of the Employer.  Any act, or
failure to act, based upon the direction of the Board or based upon the advice
of counsel for the Employer shall be conclusively presumed to be done, or
omitted to be done, by Executive in good faith and in the best interests of the
Employer.




9.    RESIGNATION FROM BOARDS OF DIRECTORS
In the event of Executive's termination of employment due to an Event of
Termination, Executive's service as a director of the Employer and any affiliate
of the Employer shall immediately terminate.  This Section 9 shall constitute a
resignation notice for such purposes.


10.    NOTICE.
(a) Any purported termination by the Employer for Cause shall be communicated by
Notice of Termination to Executive.  If, within thirty (30) days after any
Notice of Termination for Cause is given, Executive notifies the Employer that a
dispute exists concerning the termination, the parties shall promptly proceed to
arbitration, as provided in Section 20.  Notwithstanding the pendency of any
such dispute, the Employer shall discontinue paying Executive's compensation
until the dispute is finally resolved in accordance with this Agreement.  If it
is determined that Executive is entitled to compensation and benefits under
Section 4 or 5, the payment of such compensation and benefits by the Employer
shall commence immediately following the date of resolution by arbitration, with
interest due Executive on the cash amount that would have been paid pending
arbitration (at the prime rate as published in The Wall Street Journal from time
to time).
(b) Any other purported termination by the Employer or by Executive shall be
communicated by a "Notice of Termination" (as defined in Section 10(c)) to the
other party.  If, within thirty (30) days after any Notice of Termination is
given, the party receiving such Notice of Termination notifies the other party
that a dispute exists concerning the termination, the parties shall promptly
proceed to arbitration as provided in Section 20.  Notwithstanding the pendency
of any such dispute, the Employer shall continue to pay Executive his Base
Salary, and other compensation and benefits in effect when the notice giving
rise to the dispute was given (except as to termination of Executive for Cause);
provided, however, that such payments and benefits shall not continue beyond the
date that is 36 months from the date the Notice of
10

--------------------------------------------------------------------------------

Termination is given.  In the event the voluntary termination by Executive of
his employment is disputed by the Employer, and if it is determined in
arbitration that Executive is not entitled to termination benefits pursuant to
this Agreement, he shall return all cash payments made to him pending resolution
by arbitration, with interest thereon at the prime rate as published in The Wall
Street Journal from time to time, if it is determined in arbitration that
Executive's voluntary termination of employment was not taken in good faith and
not in the reasonable belief that grounds existed for his voluntary
termination.  If it is determined that Executive is entitled to receive
severance benefits under this Agreement, then any continuation of Base Salary
and other compensation and benefits made to Executive under this Section 10
shall offset the amount of any severance benefits that are due to Executive
under this Agreement.
(c) For purposes of this Agreement, a "Notice of Termination" shall mean a
written notice that shall indicate the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive's
employment under the provision so indicated.
11.    POST-TERMINATION OBLIGATIONS.
(a) One Year Non-Solicitation.  Executive hereby covenants and agrees that, for
a period of one year following his termination of employment with the Employer,
he shall not, without the written consent of the Employer, either directly or
indirectly (i) solicit, offer employment to, or take any other action intended
(or that a reasonable person acting in like circumstances would expect) to have
the effect of causing any officer or employee of the Employer, or any of their
respective subsidiaries or affiliates, to terminate his employment and accept
employment or become affiliated with, or provide services for compensation in
any capacity whatsoever to, any business whatsoever that competes with the
business of the Employer, or any of their direct or indirect subsidiaries or
affiliates or has headquarters or offices within twenty-five (25) miles of the
locations in which the Employer has business operations or has filed an
application for regulatory approval to establish an office, or (ii) solicit
business from any customer of the Employer or their subsidiaries, divert or
attempt to divert any business from the Employer or their subsidiaries, or
induce, attempt to induce, or assist others in inducing or attempting to induce
any agent, customer or supplier of the Employer or any other person or entity
associated or doing business with the Employer (or proposing to become
associated or to do business with the Employer) to terminate such person's or
entity's relationship with the Employer (or to refrain from becoming associated
with or doing business with the Employer) or in any other manner to interfere
with the relationship between the Employer and any such person or entity.


(b) One Year Non-Competition.  Executive hereby covenants and agrees that, for a
period of one year following his termination of employment with the Employer, he
shall not, without the written consent of the Employer, either directly or
indirectly become an officer, employee, consultant, director, independent
contractor, agent, sole proprietor, joint venturer, greater than 5% equity owner
or stockholder, partner or trustee of any savings association, savings and loan
association, savings and loan holding company, credit union, bank or bank
holding company, insurance company or agency, any mortgage or loan broker or any
other financial services entity or business that competes with the business of
the Employer or its affiliates or has headquarters or offices within twenty-five
(25) miles of Monroeville, Pennsylvania.
11

--------------------------------------------------------------------------------

  Notwithstanding the foregoing, this non-competition restriction shall not
apply if Executive's employment is terminated following a Change in Control or
if the Employer terminates the Executive for a reason other than Cause (as
defined in this Agreement).


(c)   As used in this Agreement, "Confidential Information" means information
belonging to the Employer which is of value to the Employer in the course of
conducting its business and the disclosure of which could result in a
competitive or other disadvantage to the Employer. Confidential Information
includes, without limitation, financial information, reports, and forecasts;
inventions, improvements and other intellectual property; trade secrets;
know-how; designs, processes or formulae; software; market or sales information
or plans; customer lists; and business plans, prospects and opportunities (such
as possible acquisitions or dispositions of businesses or facilities) which have
been discussed or considered by the management of the Employer. Confidential
Information includes information developed by the Executive in the course of the
Executive's employment by the Employer, as well as other information to which
the Executive may have access in connection with the Executive's employment. 
Confidential Information also includes the confidential information of others
with which the Employer has a business relationship. Notwithstanding the
foregoing, Confidential Information does not include information in the public
domain.  The Executive understands and agrees that the Executive's employment
creates a relationship of confidence and trust between the Executive and the
Employer with respect to all Confidential Information.  At all times, both
during the Executive's employment with the Employer and after its termination,
the Executive will keep in confidence and trust all such Confidential
Information, and will not use or disclose any such Confidential Information
without the written consent of the Employer, except as may be necessary in the
ordinary course of performing the Executive's duties to the Employer.


(d) Executive shall, upon reasonable notice, furnish such information and
assistance to the Employer as may reasonably be required by the Employer, in
connection with any litigation in which it or any of its subsidiaries or
affiliates is, or may become, a party; provided, however, that Executive shall
not be required to provide information or assistance with respect to any
litigation between the Executive and the Employer or any of its subsidiaries or
affiliates.
(e) All payments and benefits to Executive under this Agreement shall be subject
to Executive's compliance with this Section 11.  The parties hereto, recognizing
that irreparable injury will result to the Employer, its business and property
in the event of Executive's breach of this Section 11, agree that, in the event
of any such breach by Executive, the Employer will be entitled, in addition to
any other remedies and damages available, to an injunction to restrain the
violation hereof by Executive and all persons acting for or with Executive.
Executive represents and admits that Executive's experience and capabilities are
such that Executive can obtain employment in a business engaged in other lines
and/or of a different nature than the Employer, and that the enforcement of a
remedy by way of injunction will not prevent Executive from earning a
livelihood.  Nothing herein will be construed as prohibiting the Employer from
pursuing any other remedies available to them for such breach or threatened
breach, including the recovery of damages from Executive.
12

--------------------------------------------------------------------------------



12.    SOURCE OF PAYMENTS.
Notwithstanding any provision in this Agreement to the contrary, payments and
benefits, as provided for under this Agreement, will be paid by the Company and
Bank in proportion to the level of activity and the time expended by Executive
on activities related to the Company and Bank, respectively, as determined by
the Employer.


13.    EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFITS PLANS.
This Agreement contains the entire understanding between the parties hereto and
supersedes any prior employment agreement between the Employer or any
predecessor of the Employer and Executive, except that this Agreement shall not
affect or operate to reduce any benefit or compensation inuring to Executive of
a kind elsewhere provided.  No provision of this Agreement shall be interpreted
to mean that Executive is subject to receiving fewer benefits than those
available to him without reference to this Agreement.
14.    NO ATTACHMENT; BINDING ON SUCCESSORS.
(a) Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to effect any such action shall be null, void, and of
no effect.
(b) This Agreement shall be binding upon, and inure to the benefit of, Executive
and the Bank and their respective successors and assigns.
15.    MODIFICATION AND WAIVER.
(a) This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.
(b) No term or condition of this Agreement shall be deemed to have been waived,
nor shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel.  No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future as to any act other than that specifically waived.
16.    REQUIRED PROVISIONS.
(a) The Employer may terminate Executive's employment at any time, but any
termination by the Board other than termination for Cause shall not prejudice
Executive's right to compensation or other benefits under this Agreement. 
Executive shall have no right to receive compensation or other benefits for any
period after termination for Cause.
(b) If Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Employer's affairs by a notice served under
Section 8(e)(3)
13

--------------------------------------------------------------------------------

[12 USC §1818(e)(3)] or 8(g)(1) [12 USC §1818(g)(1)] of the Federal Deposit
Insurance Act, the Employer's obligations under this contract shall be suspended
as of the date of service, unless stayed by appropriate proceedings.  If the
charges in the notice are dismissed, the Employer may in its discretion (i) pay
Executive all or part of the compensation withheld while its contract
obligations were suspended and (ii) reinstate (in whole or in part) any of its
obligations which were suspended.
(c) If Executive is removed and/or permanently prohibited from participating in
the conduct of the Employer's affairs by an order issued under Section 8(e)(4)
[12 USC §1818(e)(4)] or 8(g)(1) [12 USC §1818(g)(1)] of the Federal Deposit
Insurance Act, all obligations of the Employer under this Agreement shall
terminate as of the effective date of the order, but vested rights of the
contracting parties shall not be affected.
(d) If the Employer is in default as defined in Section 3(x)(1) [12 USC
§1813(x)(1)] of the Federal Deposit Insurance Act, all obligations of the
Employer under this Agreement shall terminate as of the date of default, but
this paragraph shall not affect any vested rights of the contracting parties.
(e) All obligations under this Agreement shall be terminated, except to the
extent determined that continuation of the contract is necessary for the
continued operation of the Employer, (i) by either the Office of the Comptroller
of the Currency or the Board of Governors of the Federal Reserve System
(collectively, the "Regulator") or his or her designee, at the time the FDIC
enters into an agreement to provide assistance to or on behalf of the Employer
under the authority contained in Section 13(c) [12 USC §1823(c)] of the Federal
Deposit Insurance Act; or (ii) by the Regulator or his or her designee at the
time the Regulator or his or her designee approves a supervisory merger to
resolve problems related to operation of the Employer or when the Employer is
determined by the Regulator to be in an unsafe or unsound condition.  Any rights
of the parties that have already vested, however, shall not be affected by such
action.
(f) Notwithstanding anything herein contained to the contrary, any payments to
Executive by the Employer, whether pursuant to this Agreement or otherwise, are
subject to and conditioned upon their compliance with Section 18(k) of the
Federal Deposit Insurance Act, 12 U.S.C. Section 1828(k), and the regulations
promulgated thereunder in 12 C.F.R. Part 359.
17.    SEVERABILITY.
If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.
18.    HEADINGS FOR REFERENCE ONLY.
The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.
14

--------------------------------------------------------------------------------

19.    GOVERNING LAW.
This Agreement shall be governed by the laws of the Commonwealth of Pennsylvania
except to the extent superseded by federal law.
20.    ARBITRATION.
Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by binding arbitration, as an alternative to civil
litigation and without any trial by jury to resolve such claims, conducted by a
panel of three arbitrators sitting in a location selected by Executive within
fifty (50) miles from the main office of the Employer, in accordance with the
rules of the American Arbitration National Rules for the Resolution of
Employment Disputes ("National Rules") then in effect.  One arbitrator shall be
selected by Executive, one arbitrator shall be selected by the Employer and the
third arbitrator shall be selected by the arbitrators selected by the parties. 
If the arbitrators are unable to agree within fifteen (15) days upon a third
arbitrator, the arbitrator shall be appointed for them from a panel of
arbitrators selected in accordance with the National Rules.  Judgment may be
entered on the arbitrator's award in any court having jurisdiction.
21.    INDEMNIFICATION.
(a) Executive shall be provided with coverage under a standard directors' and
officers' liability insurance policy, and shall be indemnified for the term of
this Agreement and for a period of six years thereafter to the fullest extent
permitted under applicable law against all expenses and liabilities reasonably
incurred by him in connection with or arising out of any action, suit or
proceeding in which he may be involved by reason of his having been a director
or officer of the Employer or any affiliate (whether or not he continues to be a
director or officer at the time of incurring such expenses or liabilities), such
expenses and liabilities to include, but not be limited to, judgments, court
costs and attorneys' fees and the cost of reasonable settlements (such
settlements must be approved by the Board), provided, however, Executive shall
not be indemnified or reimbursed for legal expenses or liabilities incurred in
connection with an action, suit or proceeding arising from any illegal or
fraudulent act committed by Executive.  Any such indemnification shall be made
consistent with Section 18(k) of the Federal Deposit Insurance Act, 12 U.S.C.
§1828(k), and the regulations issued thereunder in 12 C.F.R. Part 359.
(b) Any indemnification by the Employer shall be subject to compliance with any
applicable regulations of the Federal Deposit Insurance Corporation.
22.    NOTICE.
For the purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by certified or registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below:
15

--------------------------------------------------------------------------------

To the Employer:
Chairman of the Board
Standard Bank
2640 Monroeville Blvd.
Monroeville, Pennsylvania 15146
 
To Executive:
 
Andrew W. Hasley
At the address last appearing on
the personnel records of the Bank
 
   



16

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Employer has caused this Agreement to be executed by
their duly authorized representatives, and Executive has signed this Agreement,
on the date first above written.

 
STANDARD BANK
             
By: /s/ Terence L. Graft
      Chairman of the Board
     
STANDARD AVB FINANCIAL CORP.
         
By: /s/ Terence L. Graft 
      Chairman of the Board
             
EXECUTIVE:
         
 /s/ Andrew W. Hasley
Andrew W. Hasley





























17